Title: To George Washington from Henry Knox, 12 February 1789
From: Knox, Henry
To: Washington, George

 

My dear Sir
New York 12 February 1789.

I had the pleasure by the post of Yesterday to receive your favor of the 29th ultimo.
I immediately sent to the store where the american cloths were advertised for sale, and to all other stores where it was probable there were any, but was exceedingly chagrined to learn there were none in Town at present. Four peices are however expected hourly, the invoice being received, and information of the goods being on their way, as far as New Haven. They are of the following colors and widths.

          
            Light Grey
            6 qrs wide
          
          
            Hartford ditto
              do
          
          
            Bottle green
              do
          
          
            dark brown
              do
          
        
I shall have the choice of them and will secure the quantity you request for yourself and Mrs Washington and forward the same by the stage. But I am a little apprehensive You will be disapointed with respect to the fineness, it being about the quality of a second english cloth.
I have been confined to my chamber and mostly to my bed for three weeks past by a severe attack of an accute Rheumatism. I am now getting better fast and hope in a few days to be able to go abroad. This circumstance has prevented my acknowledging the receipt of your esteemed favor of the 28th of December which I received a few days before my confinement.
Mrs Knox unites in presenting our affectionate respects to Mrs Washington and I am my Dear Sir Your respectful Affectionate

H. Knox

